DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-8, none of the prior art teaches or suggests, alone or in combination, a semiconductor structure, comprising: a first polarization modulation portion under the first gate structure and over the channel layer; and a second polarization modulation portion under the second gate structure and over the channel layer, wherein the first polarization modulation portion and the second polarization modulation portion are arranged horizontally in a same polarization modulation layer, and the first polarization modulation portion is made of a material different from that of the second polarization modulation portion.
With respect to claims 9-17, none of the prior art teaches or suggests, alone or in combination, a circuit, comprising: a first polarization modulation portion that is under and in contact with the first gate; and a second polarization modulation portion that is under and in contact with the second gate, wherein: the first transistor and the second transistor are formed on a same semiconductor wafer, the first polarization modulation portion and the second polarization modulation portion are arranged horizontally in a same polarization modulation layer, and 3U.S. Patent Application No.: 16/576,537Attorney Docket No.: P20181857US00/N1085-01977the first polarization modulation portion is made of a material different from that of the second polarization modulation portion.
With respect to claims 18-20, none of the prior art teaches or suggests, alone or in combination, a method for forming a semiconductor structure, comprising: forming a first polarization modulation portion under the first gate structure and over the channel layer; and forming a second polarization modulation portion under the second gate structure and over the channel layer, wherein the first polarization modulation portion and the second polarization modulation portion are formed horizontally in a same polarization modulation layer, and the first polarization modulation portion is made of a material different from that of the second polarization modulation portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN HAN/Primary Examiner, Art Unit 2818